Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 19 in the reply filed on February 03, 2022 is acknowledged.

Status of Claims
This office action for the 16/750885 application is in response to the communications filed February 03, 2022.
Claims 1-20 were initially subject to restriction December 06, 2021. 
Claims 1-14 and 19 were elected without traverse February 03, 2022.
Claims 15-18 and 20 are hereby withdrawn from consideration.
Claims 1-14 and 19 are currently pending and considered below. 

Drawings
The drawings are objected to because Figures 1(b), 1(c), 2(d), 9(a), 9(b), 10(a), 10(b) and 10(c) submitted January 23, 2020 and Figures 1(b) and 1(c) submitted March 18, 2020 are illegible. The size of the text on these figures is too small to the point where the examiner cannot make out it’s content.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method for medical diagnosis, comprising: receiving a user input from a user, the user input comprising an input symptom, determining a measure of relevance of a plurality of items of medical data to the user input, wherein the plurality of items of medical data are items of medical data which information associated with the user is stored, determining whether to include the stored information corresponding to an item of medical data in a first set of information, based on the measure of relevance for the item of medical data, providing the user input 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “computer-implemented”, a computer-implemented method for medical diagnosis, comprising: receiving a user input from a user, the user input comprising an input symptom, determining a measure of relevance of a plurality of items of medical data to the user input, wherein the plurality of items of medical data are items of medical data which information associated with the user is stored, determining whether to include the stored information corresponding to an item of medical data in a first set of information, based on the measure of relevance for the item of medical data, providing the user input and the first set of information as an input to a model, the model being configured to output a probability of the user having a disease and outputting a diagnosis based on the probability of the user having a disease in the context of this claim encompasses a certain method of organizing human activity, namely managing 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “computer-implemented”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein determining the measure of the relevance of an item of medical data to the user input comprises: obtaining a first vector representation corresponding to the input symptom, obtaining a second vector representation corresponding to the item of medical data, determining a similarity measure between the first vector representation and the second vector representation” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the similarity measure is the cosine similarity” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the input is received from a user device, the method further comprising: sending the first set of information to the user device, receiving confirmation information corresponding to the first set of information from the user device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the input is received from a user device, the method further comprising: sending the first set of information to the user device, receiving confirmation information corresponding to the first set of information from the user device” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the input is received from a user device, the method further comprising: sending the first set of information to the user device, receiving confirmation information corresponding to the first set of information 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the user input comprises two or more input symptoms, determining the measure of the relevance of an item of medical data to the user input comprises: obtaining a first vector representation corresponding to each of the input symptoms, obtaining a second vector representation corresponding to the item of medical data, determining a similarity measure between each first vector representation and the second vector representation, determining an average similarity measure” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein determining whether to include the information corresponding to an item of medical data in a first set of information based on the measure of relevance for the item of medical data comprises determining whether the measure of relevance meets a pre-determined threshold” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein determining whether to include the information corresponding to an item of medical data in a first set of information based on the measure of relevance for the item of medical data comprises determining whether the measure of relevance is within a pre-determined number of the most relevant” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour” further describes the abstract 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein said model comprises a probabilistic graphical model comprising probability distributions and relationships between symptoms and diseases, and an inference engine configured to perform Bayesian inference on said probabilistic graphical model, and wherein determining the probability that the user has a disease comprises performing approximate inference on the probabilistic graphical model to obtain a prediction of the probability that the user has a disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“obtaining a set of items of medical data to be used in the probabilistic graphical model, obtaining stored information associated with the user relating to the items of medical data to be used in the model, determining the measure of the relevance for the items of medical data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein inference is performed using a discriminative model, wherein the discriminative model has been pre-trained to approximate the probabilistic graphical model, the discriminative model being trained using samples generated from said probabilistic graphical model, wherein some of the data samples has been masked to allow the discriminative model to produce data which is robust to the user providing incomplete information about their symptoms, and wherein determining the probability that the user has a disease comprises deriving estimates of the probabilities that the user has that disease from the discriminative model, inputting these estimates to the inference engine and performing approximate inference on the probabilistic graphical model to obtain a prediction of the probability that the user has that disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“determining the validity of the stored information, wherein determining the measure of the relevance of the plurality of items of medical data comprises determining the measure of relevance for the items of medical data for which the stored information is valid” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the validity is determined from information indicating which items of medical data are permanently valid” further describes the abstract idea. This 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive a user input from a user, the user input comprising at least one input symptom, determine a measure of relevance of a plurality of items of medical data to the user input, wherein the plurality of items of medical data are items of medical data for which information associated with the user is stored, determine whether to include the information corresponding to an item of medical data in a first set of information, based on the measure of relevance for the item of medical data and provide the user input and the first set of information as an input to a model, the model being configured to output a probability of the user having a disease. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a display device, configured to display a diagnosis based on the probability of the user having a disease” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a medical diagnosis system comprising:”, “a user interface configured to” and “one or more processors configured to:”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic 
“a display device, configured to display a diagnosis based on the probability of the user having a disease” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 1. 
“a non-transitory carrier medium comprising computer readable code configured to cause a computer to perform the method of claim 1” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a non-transitory carrier medium comprising computer readable code configured to cause a computer to perform the method of claim 1”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirsch et al. (2019/0096526; herein referred to as Hirsch). 
As per claim 1, 
Hirsch discloses a computer-implemented method for medical diagnosis, comprising: receiving a user input from a user, the user input comprising an input symptom:
(Paragraphs [0013]-[0015] of Hirsch. The teaching describes a system controller 126 can be coupled to a system processor 128. The system controller 126 can provide and/or retrieve selected data (including input, output and metadata and/or information) to and/or from the system processor 128. The 
Hirsch further discloses determining a measure of relevance of a plurality of items of medical data to the user input, wherein the plurality of items of medical data are items of medical data which information associated with the user is stored:
(Paragraph [0040] of Hirsch. The teaching describes a match criterion of Strategy 1 will generally give few false alarms, but will also miss many similar documents. Strategy 1 is specific, but not sensitive. The looser match criterion of Strategy 2 will generally recognize similar documents (along with generating many false alarms). Strategy 2 is sensitive, but not specific. A selected term is “good” for characterizing document content if that document uses the term multiple times. This is because a term that a document uses frequently is likely to be related to what the document is actually about. This makes the match more sensitive to those documents most likely to be relevant.)
Hirsch further discloses determining whether to include the stored information corresponding to an item of medical data in a first set of information, based on the measure of relevance for the item of medical data:
(Paragraph [0041] of Hirsch. The teaching describes that the selected terms to be used to detect and ignore irrelevant documents, making the match more specific (sensitivity). The perfect selected term(s) for characterizing a document would occur many times in that document, and nowhere else (specificity).)
Hirsch further discloses providing the user input and the first set of information as an input to a model, the model being configured to output a probability of the user having a disease and outputting a diagnosis based on the probability of the user having a disease: 
(Paragraphs [0025], [0116], [0117], [0161] and [0185] of Hirsch. The teaching describes Health Science Data and Metadata, Intermediate Results, and Output History that can contain all data and metadata derived from Tables 1-8 inputs and Table 9 outputs and their respective history for use in each health science application processed. Each health science application processed can have its own unique Table 8. The information contained in each Health Science Table 8 can be used for model building, forensic analyses, trending, change detection, inference and/or prediction based on NLM clustering and adjudication. Calculated with each statistical model is a confidence region or confidence interval. These models and confidence regions can be applied to all processing modules, e.g., data conditioning 210 and 220, clustering 212 and 222, local adjudication 214 and 224 and global adjudication 230. Examples of these mathematical modeling can include statistical moments (centroids, means, variances, skewness, kurtosis, etc.), single and/or multiple linear and/or nonlinear regression, Maximum Likelihood Estimation (MLE), Bayesian calculations or any other mathematical modeling that allow for determination of recommendations and confidences, by the system processor 128. Individual entity thresholds and/or boundaries can be optimized using the information contained in health 
As per claim 2, 
Hirsch discloses the limitations of claim 1. 
Hirsch further discloses wherein determining the measure of the relevance of an item of medical data to the user input comprises: obtaining a first vector representation corresponding to the input symptom, obtaining a second vector representation corresponding to the item of medical data, determining a similarity measure between the first vector representation and the second vector representation:
(Paragraph [0034] of Hirsch. The teaching describes that methods can be used independently, in parallel, in series or in combination to reduce the dimensionally of a high dimensional vector space under the control of the multistage adjudication described herein. At least one embodiment uses Term Frequency, Inverse Document Frequency (TF.IDF) methodology and multiple pairwise Cosine Distances between documents to extract numerically encoded text features from bulk, unstructured text of the retrieved dataset. The Cosine Distance (vector dot product between documents) is a measure of similarity between two term vectors that measures the cosine of the angle between them and can be used to drive the attraction/repulsion in the clustering process)
As per claim 3, 
Hirsch discloses the limitations of claim 2. 
Hirsch further teaches wherein the similarity measure is the cosine similarity:
(Paragraph [0034] of Hirsch. The teaching describes the Cosine Distance (vector dot product between documents) is a measure of similarity between two term vectors that measures the cosine of the angle between them and can be used to drive the attraction/repulsion in the clustering process.)
As per claim 5, 
Hirsch discloses the limitations of claim 2. 
Hirsch further discloses wherein the user input comprises two or more input symptoms:
(Paragraph [0019] of Hirsch. The teaching describes that Table 1 can provide individual medical information, such as available patient information including history. Information can be selected based on the current complaint(s) and/or provider (physician, diagnostic laboratory, hospital, etc.) visit and/or a chronic, ongoing complaint, condition and disease. This constitutes two or more input symptoms.)
Hirsch further discloses determining the measure of the relevance of an item of medical data to the user input comprises: obtaining a first vector representation corresponding to each of the input symptoms, obtaining a second vector representation corresponding to the item of medical data, determining a similarity measure between each first vector representation and the second vector representation and determining an average similarity measure:
(Paragraph [0069] of Hirsch. The teaching describes determining an affinity, or similarity measure, between two documents of medical data for average word counts and average nuance of the terms. This constitutes an average similarity measure)
As per claim 6, 
Hirsch discloses the limitations of claim 1
Hirsch further discloses wherein determining whether to include the information corresponding to an item of medical data in a first set of information based on the measure of relevance for the item of medical data comprises determining whether the measure of relevance meets a pre-determined threshold: 
(Paragraphs [0040]-[0042] of Hirsch. The teaching describes a relevancy measure that makes the match more sensitive to those documents most likely to be relevant. The adjustable parameter, N, can be limited as increasing N provides marginal improvement of document to document sensitivity and specificity. A selected term can also be “good” for characterizing document content if it occurs in most documents that are relevant to a specific concept, condition, and/or entity, but it does not occur in documents concerning unrelated topics. A good match term wj for a document di will have a large TF and a small DF. TF and DF can be combined into a single metric by taking a ratio where the “large=good” sub-metric TF is in the numerator, and the “small=good” sub-metric DF is in the denominator.)
As per claim 7, 
Hirsch discloses the limitations of claim 1. 
Hirsch further discloses wherein determining whether to include the information corresponding to an item of medical data in a first set of information based on the measure of relevance for the item of medical data comprises determining whether the measure of relevance is within a pre-determined number of the most relevant:
(Paragraphs [0040]-[0042] of Hirsch. The teaching describes a relevancy measure that makes the match more sensitive to those documents most likely to be relevant. The adjustable parameter, N, can be limited as increasing N 
As per claim 8, 
Hirsch discloses the limitations of claim 1. 
Hirsch further discloses wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour:
(Paragraph [0019] of Hirsch. The teaching describes that Table 1 can provide individual medical information, such as available patient information including history. Information can be selected based on the current complaint(s) and/or provider (physician, diagnostic laboratory, hospital, etc.) visit and/or a chronic, ongoing complaint, condition and disease.)
As per claim 9, 
Hirsch discloses the limitations of claim 1. 
Hirsch further discloses wherein said model comprises a probabilistic graphical model comprising probability distributions and relationships between symptoms and diseases, and an inference engine configured to perform Bayesian inference on said probabilistic graphical model, and wherein determining the probability that the user has a disease comprises performing approximate inference on the probabilistic graphical model to obtain a prediction of the probability that the user has a disease:
(Paragraphs [0025], [0116], [0117], [0161] and [0185] of Hirsch. The teaching describes Health Science Data and Metadata, Intermediate Results, and Output History that can contain all data and metadata derived from Tables 1-8 inputs and Table 9 outputs and their respective history for use in each health science application processed. Each health science application processed can have its own unique Table 8. The information contained in each Health Science Table 8 can be used for model building, forensic analyses, trending, change detection, inference and/or prediction based on NLM clustering and adjudication. Calculated with each statistical model is a confidence region or confidence interval. These models and confidence regions can be applied to all processing modules, e.g., data conditioning 210 and 220, clustering 212 and 222, local adjudication 214 and 224 and global adjudication 230. Statistical analysis, statistical inference, prediction, tracking, change detection, detection and mathematical modeling can be performed in the math processor modules 214 and 224.Examples of these mathematical modeling can include statistical moments (centroids, means, variances, skewness, kurtosis, etc.), single and/or multiple linear and/or nonlinear regression, Maximum Likelihood Estimation (MLE), Bayesian calculations or any other mathematical modeling that allow for determination of recommendations and confidences, by the system processor 128. Individual entity thresholds and/or boundaries can be optimized using the information contained in health science Prior Run Archive, using machine learning and based on the probability and cost of a missed recommendation, that is, missing the opportunity to take an action, and the probability and cost of an erroneous recommendation, that is, providing misinformation. These recommendations are made for health diagnosis, i.e. presence or absence of a disease. By determining the probability of an erroneous health diagnosis 
As per claim 10, 
Hirsch discloses the limitations of claim 9. 
Hirsch further discloses obtaining a set of items of medical data to be used in the probabilistic graphical model, obtaining stored information associated with the user relating to the items of medical data to be used in the model:
(Paragraph [0019] of Hirsch. The teaching describes that Table 1 can provide individual medical information, such as available patient information including history. Information can be selected based on the current complaint(s) and/or provider (physician, diagnostic laboratory, hospital, etc.) visit and/or a chronic, ongoing complaint, condition and disease.)
Hirsch further discloses determining the measure of the relevance for the items of medical data:
(Paragraph [0040] of Hirsch. The teaching describes a match criterion of Strategy 1 will generally give few false alarms, but will also miss many similar documents. Strategy 1 is specific, but not sensitive. The looser match criterion of Strategy 2 will generally recognize similar documents (along with generating many false alarms). Strategy 2 is sensitive, but not specific. A selected term is “good” for characterizing document content if that document uses the term multiple times. This is because a term that a document uses frequently is likely to be related to what the document is actually about. This makes the match more sensitive to those documents most likely to be relevant.)
As per claim 14, 
Claim 14 is substantially similar to claim 1. Accordingly, claim 14 is rejected for the same reasons as claim 1.
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of De Bruin et al. (US 2011/0119212; herein referred to as De Bruin)
As per claim 4, 
Hirsch discloses the limitations of claim 1. 
Hirsch further does not explicitly teach wherein the input is received from a user device, the method further comprising: sending the first set of information to the user device and receiving confirmation information corresponding to the first set of information from the user device. 
However, De Bruin teaches wherein the input is received from a user device, the method further comprising: sending the first set of information to the user device and receiving confirmation information corresponding to the first set of information from the user device:
(Paragraphs [0077] and [0123] of De Bruin
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching Hirsch, the predictive model system of De Bruin. Paragraph [0072] of De Bruin describes that the system improves its own performance and reliability, in predicting medical outcomes, through acquiring data through new training data sets and ensuring that these new data sets are confirmed and validated by the system. One of ordinary skill in the art would have added to the teaching of Hirsch, the teaching of De Bruin based on this incentive without yielding unexpected results. 
As per claim 12, 
Hirsch discloses the limitations of claim 1. 
Hirsch further teaches wherein determining the measure of the relevance of the plurality of items of medical data comprises determining the measure of relevance for the items of medical data:
(Paragraphs [0040]-[0042] of Hirsch. The teaching describes a relevancy measure that makes the match more sensitive to those documents most likely to be relevant. The adjustable parameter, N, can be limited as increasing N provides marginal improvement of document to document sensitivity and specificity. A selected term can also be “good” for characterizing document content if it occurs in most documents that are relevant to a specific concept, condition, and/or entity, but it does not occur in documents concerning unrelated topics. A good match term wj for a document di will have a large TF and a small DF. TF and DF can be combined into a single metric by taking a ratio where the “large=good” sub-metric TF is in the numerator, and the “small=good” sub-metric DF is in the denominator.)
Hirsch does not explicitly teach determining the validity of the stored information or for which the stored information is valid. 
However De Bruin teaches determining the validity of the stored information used in the predictive model:
(Paragraph [0079] of De Bruin. The teaching describes the present invention provides an adaptive and intelligent feedback system to assess predictive accuracy and improve performance and reliability through the addition of new pre-treatment neuro-psycho-biological data and post-treatment outcome information as this new data becomes available over time. As discussed earlier, to prevent degradation of training data validity, only data passing validity screens can be entered to increase the size of the training data set.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching Hirsch, the predictive model system of De Bruin. Paragraph [0072] of De Bruin describes that the system improves its own performance and reliability, in predicting medical outcomes, through acquiring data through new training data sets and ensuring that these new data sets are confirmed and validated by the system. One of ordinary skill in the art would have added to the teaching of Hirsch, the teaching of De Bruin based on this incentive without yielding unexpected results.
As per claim 13, 
The combined teaching of Hirsch and De Bruin teaches the limitations of claim 12. 
De Bruin further teaches wherein the validity is determined from information indicating which items of medical data are permanently valid:
(Paragraphs [0079] and [0083] of De Bruin. The teaching describes the present invention provides an adaptive and intelligent feedback system to assess predictive accuracy and improve performance and reliability through the addition of new pre-treatment neuro-psycho-biological data and post-treatment outcome information as this new data becomes available over time. As discussed earlier, 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Douglas et al. (US 2021/0358624; herein referred to as Douglas). 
As per claim 11, 
Hirsch discloses the limitations of claim 10. 
Hirsch does not explicitly teach wherein inference is performed using a discriminative model, wherein the discriminative model has been pre-trained to approximate the probabilistic graphical model, the discriminative model being trained using samples generated from said probabilistic graphical model, wherein some of the data samples has been masked to allow the discriminative model to produce data which is robust to the user providing incomplete information about their symptoms, and wherein determining the probability that the user has a disease comprises deriving estimates of the probabilities that the user has that disease from the discriminative model, inputting these estimates to the inference engine and performing approximate inference on the probabilistic graphical model to obtain a prediction of the probability that the user has that disease. 
However Douglas teaches wherein inference is performed using a discriminative model, wherein the discriminative model has been pre-trained to approximate the probabilistic graphical model, the discriminative model being trained using samples generated from said probabilistic graphical model, wherein some of the data samples has been masked to allow the discriminative model to produce data which is robust to the user providing incomplete information about their symptoms, and wherein determining the probability 
(Paragraph [0014] of Douglas. The teaching describes wherein said medical model comprises a probabilistic graphical model containing the probability distributions and the relationships between symptoms and diseases, an inference engine configured to perform Bayesian inference on said probabilistic graphical model using a discriminative model, wherein the discriminative model has been pre-trained to approximate the probabilistic graphical model, the discriminative model being trained using samples generated from said probabilistic graphical model, wherein some of the data of the samples has been masked to allow the discriminative model to produce data which is robust to the user providing incomplete information about their symptoms,
and wherein determining the probability that the user has a disease comprises deriving estimates of the probabilities that the user has that disease from the discriminative model, inputting these estimates to the inference engine and performing approximate inference on the probabilistic graphical model to obtain a prediction of the probability that the user has that disease)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the probabilistic model of Hirsch, the discriminative model of Douglas. Paragraph [0040] of Douglas teaches that the disclosed methods would improve the probability of diagnosis. One of ordinary skill in the art would have added to the teaching of Hirsch, the teaching of Douglas based on this incentive without yielding unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686